Citation Nr: 0210480	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-02 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acute contusion of 
the right scapula/upper back, claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to June 
1986; from March 1990 to May 10, 1991; from May 26, 1991, to 
April 1992, from May 1 to May 9, 1992, and from May 11, 1992, 
to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
an acute contusion of the right scapula/upper back, claimed 
as a neck injury.  


REMAND

The veteran sent written notification (VA Form 9) to the RO 
in March 2001, wherein he expressed his desire to attend a 
video conference hearing before a Member of the Board.  The 
request for a video conference hearing was reiterated in a 
May 2002 letter the veteran wrote to his congressman.  The 
July 2002 certification of appeal notes that the veteran 
requested a video conference hearing.

However, there is no documentation in the claims file 
indicating that a video conference hearing was scheduled for 
the veteran.  Accordingly, this case is remanded for the 
following:

The RO must schedule the veteran for a 
video conference hearing, and provide the 
veteran and his representative with 
written notification as to the date, 
time, and location of said hearing.  

Once the veteran has been scheduled for a video conference 
hearing and his representative has had an opportunity to 
review the claims file in preparation for the hearing, the 
claims file should be returned to the Board.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until 
notified by the RO.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




